Citation Nr: 0110737	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-05 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for balanitis secondary 
to service-connected hypertension. 

2.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction of the penis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

The record reflects that the RO denied the veteran's service 
connection claim as not well grounded in a January 2000 
rating decision.  Consequently, it did not assist the veteran 
in the development of the facts pertinent to the claim.  
Although an October 1999 examination report, submitted by 
Philip E. Johnston, M.D., reflects the opinion that the 
veteran's hypertension, to include medication for 
hypertension, have contributed to his balanitis, he has not 
been afforded a VA examination to determine the etiology of 
any currently present chronic balanitis.  The Board finds 
that the VCAA requires that the veteran be permitted an 
opportunity to undergo such an examination and this case will 
be remanded to the RO for that purpose.  As the findings of 
the requested examination are relevant to the claim for an 
increased evaluation for service-connected erectile 
dysfunction of the penis, the Board will defer appellate 
review of this claim until the requested development herein 
is performed. 

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
the veteran to provide a copy of the 
outstanding medical records and 
otherwise comply with the notice 
provisions of the VCAA.

3.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
currently present chronic balanitis 
and extent of impairment of erectile 
dysfunction of the penis.  Any 
necessary tests or studies, to 
include photographs, should be taken 
and associated with the claims 
folder.  The claims file and a 
separate copy of this REMAND must be 
made available to and reviewed by 
the examiner.  Based upon the 
examination results and a review of 
the claims folder, the examiner must 
provide an opinion with respect to 
any currently present chronic 
balanitis as to whether it is at 
least as likely as not that it was 
caused or chronically worsened by 
the service-connected hypertension, 
to include medications for 
hypertension.  If the examiner 
believes that the chronic balanitis 
was worsened by the veteran's 
hypertension, to include 
medications, the examiner should 
attempt to identify the extent of 
disability due to aggravation.  

The examiner should comment on the 
presence and etiology of any 
deformity of the penis found on 
examination.  The examiner should 
also provide an opinion concerning 
the impact of the chronic balanitis, 
if present, and the erectile 
dysfunction of the penis on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The 
examination report must be typed.

.	4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No, 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
claims.  In readjudicating the 
service connection issue on appeal, 
the RO should consider Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
RO should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

5.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental 
statement of the case to the 
appellant and his representative, 
and they should be afforded an 
appropriate opportunity to respond.  
In addition, the veteran should be 
informed of the requirements to 
perfect an appeal with respect to 
any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



